DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 4/27/2021, which are in response to USPTO Office Action mailed 10/27/2020. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Objections
Claim 1-2 and 14 objected to because of the following informalities:  
Regarding independent claim 2,
Claim 2 recites the following limitation “and to perform determine the feature weights for the one or more features using the plurality of scores comprises: collectively representing the scores as derived user features D;“ which contains a minor typographical error, underlined for emphasis above. Appropriate correction is required.



Regarding independent claim 1,
	Claim 1 is analogous to claim 2 and therefore recites the same limitation of claim 2 including the typographical error identified above. Appropriate correction is required.

Regarding dependent claim 14
	Claim 14 discloses the following limitations:
“wherein: pi = (a number of unique user IDs associated with the feature i in the ith segment)/(total number of unique user IDs associated with the feature i in the database);”
“pi = (a number of unique user IDs associated with the feature i in the database)/(total number of unique user IDs associated with the feature in the database); and 11 i is an index value.”
Which amounts to two different definitions for a variable “pi”. The examiner believes this to be a typographical error wherein the first definition refers to “pi” and the second to “qi”. Therefore, the examiner has interpreted the first definition to refer to the value of “pi” and the second to refer to the value “qi” which is found in the equation relating to claim 14 but is not defined in the claim. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US Patent No.: 9,117,227; Date of Patent: Aug. 25, 2015) in view of Rickard, KR. Et al. (US PGPUB No. 2018/0052853) and Gross-Baser (US PGPUB No. 2018/0336598; Pub. Date: Nov. 22, 2018) \
Regarding independent claim 2,
Agrawal discloses a method for populating a user features database for a plurality of segments, the method comprising: computing a plurality of scores for the one or more features for each of the plurality of unique user IDs stored in a database; See Col. 17, lines 21-24, (Disclosing a real-time messaging platform for performing candidate message-to-account targeting via lookalike modeling. A lookalike module is implemented for identifying accounts similar to a requested account, i.e. a segment of users. Note FIG. 1, Account Repository 146 is a database for storing user IDs, i.e. the feature processing is performed on the user accounts within account repository 146.). See Col. 12, lines 20-30, (Disclosing a message features module for associating features with messages and determining values for said features, i.e. computing a plurality of scores for features, associated with messages authored by user 
Note Col. 6, lines 22-25 and Col. 6, lines 40-42, wherein components such as the impression repository and engagement repository are capable of containing pointers that indicate which of the plurality of accounts in the account repository are involved, i.e. unique user IDs stored in a database (e.g. the account repository). The examiner further notes that Col. 16, lines 36-43 discloses that features may be stored in any appropriate repository including message repository 140, account repository 146 and advertisement repository 148, i.e. any of these components are user features databases.
creating one or more neighborhood communities by grouping the one or more unique user IDs that connect to one or more common network features; See Col. 42, line 67 - Col. 43, line 9, (Targeting criteria may be used to segment accounts into groups, i.e. creating one or more neighborhood communities by grouping one or more unique users. Targeting criteria may include demographics, interests, gender, age, location, device, software, etc., whether the accounts follow an advertiser account, etc., i.e. common network features.).
computing one or more additional scores for the one or more common features for the plurality of unique user IDs in the one or more neighborhood communities; See Col. 43, lines 3-13, (An interaction tracking module counts the interactions for the accounts meeting the targeting criteria by group, i.e. the derived counts are one or more additional scores for the one or more common features (e.g. the targeting criteria) for a neighborhood community (e.g. the groups).).
determining the feature weights of the one or more features for each of the plurality of segments;  See Col. 10, lines 21-27, (Disclosing a prediction module for determining weights to assign to features in user accounts, i.e. determining feature weights.)
wherein each of the segments comprises a plurality of the unique user IDs, See FIG. 1, Col. 6, lines 22-25 and Col. 6, lines 40-42, wherein components such as the impression repository and engagement repository are capable of containing pointers that indicate which of the plurality of accounts in the account repository are involved, i.e. unique user IDs stored in a database (e.g. the account repository).
Agrawal does not disclose the step of perform determine the feature weights for the one or more features using the plurality of scores comprises: collectively representing the scores as derived user features D;
comparing the feature scores represented in D to features scores associated with the segments to calculate the feature weight for each of the one or more features in the database;
Rickard JR disclose the step of perform determine the feature weights for the one or more features using the plurality of scores comprises: collectively representing the scores as derived user features D; See Paragraph [0038], (Disclosing a method for processing search results based on weighted aggregates of features describing objects represented by each search result. The method includes a search result ranking module configured to determine a weighted aggregate value to determine a score for a search result based on a plurality of features.).
comparing the feature scores represented in D to features scores associated with the segments to calculate the feature weight for each of the one or more features in the database; See Paragraph [0038], (The weighted aggregate values for individual search results are ranked based on the scores of each individual search result, i.e. comparing the feature scores "D" to feature scores associated with segments (e.g. the other search results). ). 
See Paragraph [0052], (The feature weight determination module may adjust feature weights, i.e. calculating the feature weight for each of the one or more features in the database, based on historical data describing past searches as stored in a search logs store as in the process of [0038].).
The examiner notes that Paragraph [0014] of Richards JR. describes search results as comprising objects, said objects having features. The user profiles of Agrawal are data structures having attributes and associated features, therefore they are analogous to objects as described in Richards JR, thus the process of Richards JR may be applied to objects such as groups of accounts disclosed by Agrawal.
Agrawal and Rickard JR are analogous art because they are in the same field of endeavor, dynamic feature weighting. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal to include the step of adjusting feature weights based on feature score rankings related to data objects as disclosed by Rickard JR. Doing so would allow the system to determine a collective aggregate of feature values as opposed to individually analyzing each feature. Such a metric would result in a computational benefit through the use of a 
Agrawal-Rickard JR does not disclose comparing a product of feature weights and the plurality of scores for the one or more features with each of the plurality of segments;
	adding the one or more unique user IDs from the plurality of unique user IDs to the user features database for each of the plurality of segments based on the comparison.
Gross-Baser discloses comparing a product of feature weights and the plurality of scores for the one or more features with each of the plurality of segments; See Paragraph [0053], (Disclosing a method for iteratively targeting content at users to improve a target audience for the content. The method includes a lookalike determination module for selecting a set of lookalike users, i.e. segments of users, likely to interact with a content item by comparing key characteristics and indicators, i.e. comparing weights and scores, in a converting user's profile with values and characteristics associated with another user profile from a user profile store.)
adding the one or more unique user IDs from the plurality of unique user IDs to the user features database for each of the plurality of segments based on the comparison. See Paragraph [0015], (The determined set of lookalike users is added to a target audience for a content item where the target audience contains newly-selected users and some or all users who were previously members of a target audience, i.e. adding one or more of the users processed by the lookalike comparison to a database.
	Agrawal, Rickard JR and Gross-Baser are analogous art because they are in the same field of endeavor, lookalike determination. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal-Rickard JR to include the method of determining second set of lookalike users disclosed by Gross-Baser. The resulting improvement would be the process of iteratively augmenting a stored target audience via the method as illustrated in FIG. 5 of Gross-Baser, allowing the system to refine a target audience to more accurately deliver relevant content.

Regarding dependent claim 3,
As discussed above with claim 2, Agrawal-Rickard JR-Gross-Baser discloses all of the limitations.
Agrawal further discloses the step wherein the plurality of scores comprises a first score based on a historical activity data associated with each of the plurality of unique user IDs. See Col. 29, lines 45-47, (Disclosing a cross features module for maintaining cross features that represent an individual account's potential interest, relationship and/or history with a particular piece of content, i.e. the cross feature is a score based on historical activity data associated with a user.).



Regarding dependent claim 4,
Agrawal-Rickard JR-Gross-Baser discloses all of the limitations.
	Agrawal further discloses the step wherein the plurality of scores comprises a second score based on a neighborhood of each of the plurality of unique user IDs. See Col. 12, lines 7-11, (The method may extract and store location features associated with a neighborhood, i.e. location features representing a second score of a plurality of scores.).

Regarding independent claim 1,
	The claim is analogous to the subject matter of independent claim 1 directed to a 
computer system and is rejected under similar rationale.

Regarding dependent claim 10,
As discussed above with claim 1, Agrawal-Rickard JR-Gross-Baser discloses all of the limitations.
	Agrawal further discloses the step wherein the code is further executable by the processor to perform: receiving events data; See Col. 12, lines 46-56, (Features may be extracted from messages describing situations such as concert events and other topics including events such as news events, political events, social events, sporting events, etc., i.e. receiving event data.).
and analyzing the event data to determine the one or more features associated with each of the plurality of unique user IDs. See Col. 11, lines 11-14, (The feature extraction module may determine features of messages and accounts 

Regarding dependent claim 11,
As discussed above with claim 1, Agrawal-Rickard JR-Gross-Baser discloses all of the limitations.
	Agrawal further discloses the step wherein the event data comprises one or more of captured clicks, downloads, purchases, and share activities associated with the associated with each of the plurality of unique user IDs. See Col. 31, lines 4-6, (A temporal features module may capture a feature corresponding to how many engagements a candidate message or ad campaign associated with an account, i.e. a unique user ID, has received during different time intervals.). The examiner notes that the broadest, reasonable interpretation of "engaging" with a message or ad campaign on a messaging platform would encompass at least clicking on an advertisement, i.e. captured clicks.).

Regarding dependent claim 12,
As discussed above with claim 1, Agrawal-Rickard JR-Gross-Baser discloses all of the limitations.
Agrawal further discloses the step wherein the code is further executable by the processor to perform: assign a first score for each of the one or more features, wherein for each assigned score the score indicates interest of a user assigned to one of the unique user IDs in one of the features. See Col. 11, lines 37-43, (An example feature of an account may be an interest in a genre of music, i.e. an interest of a user in one of the features. If an account is determined to have a certain interest, a numerical value is assigned which reflects said interest, i.e. a score indicating user interest assigned to a user in one of the features.).Note Col. 6, lines 22-25 and Col. 6, lines 40-42, wherein components such as the impression repository and engagement repository are capable of containing pointers that indicate which of the plurality of accounts in the account repository are involved, i.e. unique user IDs stored in a database (e.g. the account repository).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Rickard JR and Gross-Baser as applied to claim 4 above, and further in view of Fanous et al. (US PGPUB No. 2016/071542; Pub. Date: Jun. 16, 2016).
Regarding dependent claim 5,
As discussed above with claim 5, Agrawal-Rickard JR-Gross-Baser discloses all of the limitations.
The examiner notes that while Col. 12, lines 7-11 of Agrawal disclose that location features may be used to identify any breadth of geographic locations including neighborhoods, city, metropolitan area, state, region, country, etc.
Agrawal-Rickard JR-Gross-Baser does not disclose the step wherein the neighborhood is identified using location data received from a user device associated with each of the plurality of unique user IDs and grouping the location data from the user device associated with each of the plurality of unique user IDs over a pre-defined time period.  
Fanous discloses the step wherein the neighborhood is identified using location data received from a user device associated with each of the plurality of unique user IDs. See Paragraph [0155], (Geographic metadata may be gathered from mobile devices with GPS technology, i.e. location data received from a user device.). The examiner notes that while Fanous does not explicitly disclose identifying neighborhoods, a neighborhood is a location that can be identified by GPS technology. 
and grouping the location data from the user device associated with each of the plurality of unique user IDs over a pre-defined time period. See Paragraph [270], (Disclosing that a customer may be associated with a location history corresponding a location during a time window or within a recent time period that can be used to generate targeting data.).
Additionally, Col. 12, lines 7-11 of Agrawal discloses that location features may be used to identify any breadth of geographic locations including neighborhoods, city, metropolitan area, state, region, country, etc.
Agrawal, Rickard JR, Gross-Baser and Fanous are analogous art because they are in the same field of endeavor, lookalike determination. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal-Rickard JR-Gross-Baser to include the method of determining community data for content delivery as described by Fanous. Doing so would allow the system to delivery content to specific geographic locations using metadata.

Regarding dependent claim 6,
	As discussed above with claim 5, Agrawal-Rickard JR-Gross-Baser-Fanous discloses all of the limitations.
	Agrawal further discloses the step wherein the location data comprises one of a MAC address, a BSS ID, an IP address, and geo-coordinate data. See Col. 14, lines 19-23, (The message features module may infer latitude and longitude location features from geographic location data associated with a message from metadata from the client device available at the time the message was authored, i.e. geo-coordinate data.)

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Gross-Baser as applied to claim 2 above, and further in view of Davis et al. (US PGPUB No. 2017/0064015; Pub. Date: Mar. 2, 2017).
Regarding dependent claim 7,
As discussed above with claim 2, Agrawal-Rickard JR-Gross-Baser discloses all of the limitations.
Agrawal-Rickard JR-Gross-Baser does not disclose the step wherein the plurality of scores comprises a third score calculated using a user to segment relationship in a neighborhood.  
Davis discloses the step wherein the plurality of scores comprises a third score calculated using a user to segment relationship in a neighborhood. See Paragraph [0036], (Disclosing a method for determining users associated with a 
Agrawal, Rickard JR, Gross-Baser and Davis are analogous art because they are in the same field of endeavor, lookalike determination. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal-Rickard JR-Gross-Baser to include the method of obtaining external user information for a particular geographic location as described by Davis. Doing so would allow the system to gather dynamic interest metrics for a variety of geographic locations. Paragraph [0034] of Davis discloses that the mutual interaction metric may be modified to improve accuracy or to account for additional activity or components.

Regarding dependent claim 8,
As discussed above with claim 2, Agrawal-Rickard JR-Gross-Baser discloses all of the limitations.
Agrawal-Rickard JR-Gross-Baser does not disclose the step wherein the plurality of scores comprises a fourth score predicted using a third party user to segment relationship information.  
Davis discloses the step wherein the plurality of scores comprises a fourth score predicted using a third party user to segment relationship information. See Paragraph [0036], (Disclosing a method for determining users associated with a 
Agrawal, Rickard JR, Gross-Baser and Davis are analogous art because they are in the same field of endeavor, lookalike determination. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal-Rickard JR-Gross-Baser to include the method of obtaining external user information for a particular geographic location as described by Davis. Doing so would allow the system to gather dynamic interest metrics for a variety of geographic locations. Paragraph [0034] of Davis discloses that the mutual interaction metric may be modified to improve accuracy or to account for additional activity or components.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Rickard JR and Gross-Baser as applied to claim 2 above, and further in view of Liu et al. (US PGPUB No. 2015/0006295; Pub. Date: Jan. 1, 2015).
Regarding dependent claim 9,
As discussed above with claim 2, Agrawal-Rickard JR-Gross-Baser discloses all of the limitations.
Agrawal-Rickard JR-Gross-Baser does not disclose the step wherein the feature weights of the one or more features for each of the plurality of unique user IDs is determined using a relevancy score calculated as:
                
                    r
                    e
                    l
                    e
                    v
                    a
                    n
                    c
                    y
                     
                    s
                    c
                    o
                    r
                    e
                     
                     
                    =
                     
                    
                        
                            n
                            u
                            m
                            b
                            e
                            r
                             
                            o
                            f
                             
                            u
                            s
                            e
                            r
                            s
                             
                            w
                            i
                            t
                            h
                             
                            f
                            e
                            a
                            t
                            u
                            r
                            e
                             
                            i
                        
                        
                            t
                            o
                            t
                            a
                            l
                             
                            n
                            u
                            m
                            b
                            e
                            r
                             
                            o
                            f
                             
                            u
                            s
                            e
                            r
                            s
                             
                            f
                            o
                            r
                             
                            e
                            a
                            c
                            h
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            p
                            l
                            u
                            r
                            a
                            l
                            i
                            t
                            y
                             
                            o
                            f
                             
                            s
                            e
                            g
                            m
                            e
                            n
                            t
                            s
                            .
                        
                    
                
            
Liu discloses the step wherein the feature weights of the one or more features for each of the plurality of unique user IDs is determined using a relevancy score calculated as:
                
                    r
                    e
                    l
                    e
                    v
                    a
                    n
                    c
                    y
                     
                    s
                    c
                    o
                    r
                    e
                     
                     
                    =
                     
                    
                        
                            n
                            u
                            m
                            b
                            e
                            r
                             
                            o
                            f
                             
                            u
                            s
                            e
                            r
                            s
                             
                            w
                            i
                            t
                            h
                             
                            f
                            e
                            a
                            t
                            u
                            r
                            e
                             
                            i
                        
                        
                            t
                            o
                            t
                            a
                            l
                             
                            n
                            u
                            m
                            b
                            e
                            r
                             
                            o
                            f
                             
                            u
                            s
                            e
                            r
                            s
                             
                            f
                            o
                            r
                             
                            e
                            a
                            c
                            h
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            p
                            l
                            u
                            r
                            a
                            l
                            i
                            t
                            y
                             
                            o
                            f
                             
                            s
                            e
                            g
                            m
                            e
                            n
                            t
                            s
                            .
                        
                    
                
            
See Paragraph [0080], (Disclosing a content targeting technique for facilitating delivery of content and interaction among users. The method including determining relevancy scores based on extracted features using a Jaccard similarity. The Jaccard similarity referring to the size of an intersection, i.e. a number of users with a specific feature(s), divided by the size of the union of a given first set of features and a given second set of features, i.e. the total number of users. The examiner notes that the populations corresponding to users having a first/second set of features each represent 
Agrawal, Rickard JR, Gross-Baser and Liu are analogous art because they are in the same field of endeavor, lookalike determination. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal-Rickard JR-Gross-Baser to include the method of determining relevancy scores as described in Liu. The resulting improvement would be the ability to determine a relevancy component for delivering targeted content to one or more users for a large set of recommendations.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Rickard JR and Gross-Baser as applied to claim 1 above, and further in view of Patel (US PGPUB No. 2012/0254312; Pub. Date: Oct. 4, 2012).
Regarding dependent claim 13,
As discussed above with claim 1, Agrawal-Rickard JR-Gross-Baser discloses all of the limitations.
	Agrawal-Rickard JR-Gross-Baser does not disclose the step wherein the code is further executable by the processor to perform: wherein to create the one or more neighborhood communities by grouping the one or more unique user IDs that connect to one or more common network features comprises: create the one or more neighborhood communities by grouping the one or more unique user IDs that connect to a common network identifier;
	and create the one or more neighborhood communities by grouping the one or more unique user IDs that connect to a common geographical location.
	Patel disclose the step wherein the code is further executable by the processor to perform: wherein to create the one or more neighborhood communities by grouping the one or more unique user IDs that connect to one or more common network features comprises: create the one or more neighborhood communities by grouping the one or more unique user IDs that connect to a common network identifier; See Paragraph [0047], (Disclosing a social networking system comprising multiple users across networks. Users may be affiliated through membership within shared networks. Note [0190] wherein networks may include geographic networks that users may search through for content.). See Paragraph [0077], (Users may communicate with over users via messages targeted to unique user identifiers, i.e. unique user IDs). See Paragraph [0085], (Users may confirm membership to a network via adding and verifying email addresses referring to a network identifier, i.e. a common network identifier.).
	and create the one or more neighborhood communities by grouping the one or more unique user IDs that connect to a common geographical location. See Paragraph [0190], (Wherein networks may include geographic networks that users may search through for content.). Therefore, user affiliations as described in [0047], i.e. neighborhood communities, may be created based on shared networks, including geographic networks, i.e. a common geographical location.
Agrawal, Rickard JR, Gross-Baser and Patel are analogous art because they are in the same field of endeavor, social networking It would have been obvious to Agrawal-Rickard JR-Gross-Baser to include the method of creating affiliations between users based on geographic networks as disclosed by Patel. Doing so would allow users to discover other users with shared characteristics, in this case specific networks that imply shared interests, goals or other user-defined criteria as described in Paragraph [0083] of Patel.
 
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Rickard JR and Gross-Baser as applied to claim 1 above, and further in view of Latent Dirichlet Allocation by Si Chen and Yufei Wang; Pub. Date: June 1, 2016, hereinafter “Chen”.
Regarding dependent claim 14,
As discussed above with claim 1, Agrawal-Rickard JR-Gross-Baser discloses all of the limitations.
	Agrawal-Rickard JR-Gross-Baser does not disclose the step wherein the code is further executable by the processor to perform: calculating the feature weight for the ith segment in accordance with: 

    PNG
    media_image1.png
    61
    338
    media_image1.png
    Greyscale

wherein: pi = (a number of unique user IDs associated with the feature i in the ith segment)/(total number of unique user IDs associated with the feature i in the database); 
pi = (a number of unique user IDs associated with the feature i in the database)/(total number of unique user IDs associated with the feature in the database); 
and i is an index value.  
	Chen discloses the step wherein the code is further executable by the processor to perform: calculating the feature weight for the ith segment in accordance with: 

    PNG
    media_image1.png
    61
    338
    media_image1.png
    Greyscale

wherein: pi = (a number of unique user IDs associated with the feature i in the ith segment)/(total number of unique user IDs associated with the feature i in the database); See Page 3, Section 2.3.2, bullet 4, (The LDA model provides a soft clustering of documents using Variation of Information distance (VI-distance) to compare two clusterings. Class probabilities for a first clustering are obtained by further determining an average over a corpus of documents:                         
                            p
                            
                                
                                    c
                                    =
                                    j
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    M
                                
                            
                            
                                
                                    ∑
                                    
                                        m
                                    
                                    
                                
                                
                                    p
                                    (
                                    c
                                    =
                                    j
                                    |
                                    
                                        
                                            d
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                    ).) The examiner notes that pi as recited consists of determining an average value for unique user IDs associated with a particular feature as it comprises a division of a particular subset over a corpus of unique user IDs, i.e. an averaging.
pi = (a number of unique user IDs associated with the feature i in the database)/(total number of unique user IDs associated with the feature in the database); See Page 3, Section 2.3.2, bullet 4, (The LDA model provides a soft clustering of documents using Variation of Information distance (VI-distance) to                         
                            p
                            
                                
                                    z
                                    =
                                    k
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    M
                                
                            
                            
                                
                                    ∑
                                    
                                        m
                                    
                                    
                                
                                
                                    p
                                    (
                                    z
                                    =
                                    k
                                    |
                                    
                                        
                                            d
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                    ).) The examiner notes that pi as recited consists of determining an average value for unique user IDs associated with a particular feature as it comprises a division of a particular subset over a corpus of unique user IDs, i.e. an averaging.
and i is an index value. See Page 3, Section 2.3.2, equation 9, (Equation 9 illustrates a method of determining the VI-distance wherein I(C, Z) represents a summation of cluster values over index values J and K via                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        J
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                1
                                            
                                            
                                                K
                                            
                                        
                                        
                                    
                                
                            
                        
                    .
The examiner notes that the method described in Chen is described as being generally applied to stored documents having words, i.e. attributes and may therefore be applied to any stored document such as user information stored in a database as in Agrawal.
Agrawal, Rickard JR, Gross-Baser and Chen are analogous art because they are in the same field of endeavor, data clustering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal-Rickard JR-Gross-Baser to include the method of applying VI-distance algorithms to determining distance between data clusters as described by Chen. Doing so would allow the system to calculate values representing clusters of documents having particular characteristics over a dataset.

Regarding dependent claim 15,
As discussed above with claim 1, Agrawal-Rickard JR-Gross-Baser-Chen discloses all of the limitations.
Chen further discloses the step wherein the code is further executable by the processor to perform: determining a user score USk for each of the users associated with a unique user ID to

    PNG
    media_image2.png
    55
    287
    media_image2.png
    Greyscale

identify lookalike users in accordance with: wherein di is the feature score for the ith feature; wki is the ith for the kth feature; and k is an index value. See Page 3, Section 2.3.2, equations 8-11, (Equation 8 describes the VI-distance measure DVI(C,Z) as a function of elements H(C) + H(Z) = 2I(C,Z)). Equation 9 demonstrates calculating VI-distances over indexes J and K , i.e. index values, wherein individual values of a summation represent a distance measure for individual documents, i.e. a user score USk for each user associated with a unique user ID.).
Agrawal, Rickard JR, Gross-Baser and Chen are analogous art because they are in the same field of endeavor, data clustering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Agrawal-Rickard JR-Gross-Baser to include the method of applying VI-distance algorithms to determining distance between data clusters as described by Chen. Doing so would allow the system to calculate values representing clusters of documents having particular characteristics over a dataset.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159